         Case 4:20-cv-05039-SMJ    ECF No. 17   filed 07/13/20   PageID.57 Page 1 of 8


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
1                                                                EASTERN DISTRICT OF WASHINGTON



                                                                   Jul 13, 2020
2                                                                     SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     SHANE WILLIAMS.                             No. 4:20-cv-05039-SMJ
5
                               Plaintiff,
6                                                ORDER GRANTING
                  v.                             DEFENDANTS’ MOTION TO
7                                                DISMISS
     ORRCO, an Oregon Corporation, and
8    OIL RE-REFINING COMPANY, a
     Washington Corporation,
9
                               Defendants.
10

11          Before the Court, without oral argument,1 is Defendants ORRCO and Oil Re-

12   Refining Company’s Motion to Dismiss, ECF No. 7. Plaintiff alleges he was injured

13   in an unprotected fall from a tanker truck he drove in Defendants’ employ because,

14   despite clear regulatory requirements and prior employee injuries, Defendants

15   failed to provide him with a safety harness. Because the allegations in the Complaint

16   fall short of alleging Plaintiff’s injury resulted from Defendants’ “deliberate

17   intention,” the Court finds Plaintiff’s claim is barred by Washington’s Industrial

18   Insurance Act (“IIA”) and thus dismisses the Complaint.

19
     1
       Though Defendants’ motion was originally noted for oral argument, the Court
20   finds a hearing unnecessary because, having reviewed the record and the relevant
     legal authorities, the Court is fully informed. See LCivR 7(i)(3)(B)(iii).


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 1
          Case 4:20-cv-05039-SMJ    ECF No. 17    filed 07/13/20   PageID.58 Page 2 of 8




1                                      BACKGROUND

2            Plaintiff Shane Williams brought suit against Defendants, by whom he was

3    employed as a truck driver, to recover for personal injuries he suffered after falling

4    off a tanker truck that was owned by Defendants, onto which he had climbed

5    without a harness or other restraint. ECF No. 1 at 2. Plaintiff asserted a single cause

6    of action for negligence, alleging Defendants understood the risks associated with

7    having employees climb onto tanker trucks unrestrained, yet required them to do so

8    without providing a safety harness. Id. at 3.

9            On June 18, 2020, Defendants moved to dismiss the Complaint, arguing

10   Plaintiff’s claim of negligence is foreclosed by Washington’s IIA, which provides

11   the exclusive remedy for an on-the-job injury like Plaintiff’s. ECF No. 7. In

12   response,2 Plaintiff argues his allegations state a cognizable legal theory entitling

13   him to relief under an exception to the IIA’s exclusivity provisions for employee

14   injuries resulting from the deliberate action of an employer. ECF No. 16.

15                                   LEGAL STANDARD

16   A.      Motion to Dismiss

17           Under Rule 12(b)(6), the Court must dismiss a complaint if it “fail[s] to state

18
     2
       The Court notes Plaintiff’s response was filed more than six weeks after the
19   deadline, though Plaintiff did not seek leave to make the untimely filing nor so much
     as recognized his tardiness. LCivR 7(c)(2)(B). Even so, the Court declines to
20   sanction this failure to comply with the Local Rules because nothing in Plaintiff’s
     untimely response is sufficient to save the Complaint from dismissal.


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 2
          Case 4:20-cv-05039-SMJ     ECF No. 17     filed 07/13/20   PageID.59 Page 3 of 8




1    a claim upon which relief can be granted,” including where the plaintiff’s claims

2    either fail to allege a cognizable legal theory or fail to allege sufficient facts to

3    support a cognizable legal theory. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093

4    (9th Cir. 2017). To survive a Rule 12(b)(6) motion, a complaint must contain

5    “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

6    on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

7    Twombly, 550 U.S. 544, 570 (2007)).

8            Facial plausibility exists where a complaint pleads facts permitting a

9    reasonable inference that the defendant is liable to the plaintiff for the misconduct

10   alleged. Id. Plausibility does not require probability but demands something more

11   than a mere possibility of liability. Id. While the plaintiff need not make detailed

12   factual allegations, unadorned accusations of unlawful harm and formulaic or

13   threadbare recitals of a claim’s elements, supported only by mere conclusory

14   statements, are insufficient. Id.

15           In deciding a Rule 12(b)(6) motion, the Court construes a complaint in the

16   light most favorable to the plaintiff, assumes the facts as pled are true, and draws

17   all reasonable inferences in his or her favor. Ass’n for L.A. Deputy Sheriffs v. County

18   of Los Angeles, 648 F.3d 986, 991 (9th Cir. 2011); Iqbal, 556 U.S. at 678. Even so,

19   the Court may disregard legal conclusions couched as factual allegations. See id.

20   //




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 3
          Case 4:20-cv-05039-SMJ   ECF No. 17     filed 07/13/20   PageID.60 Page 4 of 8




1    B.      Washington’s IIA

2            Washington’s IIA struck a “grand compromise” between the interests of

3    Washington businesses and their workers: employees may avail themselves of “a

4    swift, no-fault compensation system” for on-the-job injuries while Washington

5    employers are generally immune from civil suit by workers for such injuries. Birklid

6    v. Boeing Co., 904 P.2d 278, 282 (Wash. 1995); Wash. Rev. Code § 51.04.010.

7            This broad immunity does not, however, apply where an employee is injured

8    as the result of the employer’s “deliberate intention.” Wash. Rev. Code § 51.24.020.

9    Washington courts have narrowly construed this exception to require “a specific

10   intent to injure.” Birklid, 904 P.2d at 283 (citing Nielson v. Wolfkill Corp., 734 P.2d

11   961, 963 (Wash. 1987)). This is a demanding standard, defined primarily by what

12   it is not: an employee may not sue to recover for injuries resulting from his

13   employer’s gross negligence, from its failure to “observe safety procedures and

14   laws governing safety,” nor even from its actions that have “a substantial certainty

15   of producing injury.” Id. (citing Biggs v. Donovan-Corkery Logging Co., 54 P.2d

16   235, 236 (Wash. 1936); Peterick v. State, 589 P.2d 250, 266–67 (Wash. Ct. App.

17   1977); Higley v. Weyerhaeuser Co., 534 P.2d 596, 597–98 (Wash. Ct. App. 1975)).

18   Instead, to maintain a private civil action for a workplace injury, an employee must

19   show “the employer had actual knowledge that an injury was certain to occur and

20   willfully disregarded that knowledge.” Id. at 285.




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 4
       Case 4:20-cv-05039-SMJ       ECF No. 17    filed 07/13/20   PageID.61 Page 5 of 8




1                                       DISCUSSION

2          Accepting all allegations in the Complaint as true, and drawing all reasonable

3    inferences from those facts in Plaintiff’s favor, the Court finds he has failed to plead

4    that his injury resulted from Defendants’ “deliberate intention,” and his claim is

5    therefore barred by the IIA. See Wash. Rev. Code §§ 51.04.010, 51.24.020.

6          The Complaint alleges Defendants “knew of the requirement” that employees

7    wear a safety restraint if working at heights exceeding four feet yet still

8    “required . . . [them] to load and remove oil and climb on top of [Defendants’]

9    tanker trucks” without furnishing the required safety equipment. ECF No. 1 at 2.

10   Plaintiff’s response to Defendant’s motion to dismiss clarifies this requirement is

11   codified in Washington’s Administrative Code. See ECF No. 16 (citing Wash.

12   Admin. Code § 296-869-20045). But an employer’s disregard for laws governing

13   safety, such as the provision on which Plaintiff relies, is insufficient to constitute

14   deliberate intention. Birklid, 904 P.2d at 283. Equally insufficient is Plaintiff’s

15   claim that Defendants disregarded the known risk that unrestrained workers could

16   fall from their trucks. See ECF No. 1 at 2; Birklid, 904 P.2d at 283 (holding

17   deliberate intention claim sufficient where defendant “knew in advance its workers

18   would become ill” from exposure to chemical (emphasis added)).

19         Though the analysis of Defendants’ motion to dismiss is confined to the

20   allegations in the Complaint, the Court notes Plaintiff has sought a specialized




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 5
       Case 4:20-cv-05039-SMJ       ECF No. 17    filed 07/13/20   PageID.62 Page 6 of 8




1    subpoena for records establishing that Washington administrative agencies

2    “conducted inspections, reached findings, and made proposals for safety corrections

3    that [Defendants] failed to follow which resulted in Plaintiff’s injuries.” ECF No. 9

4    at 2. Yet as set out above, such records—even if they established a grossly negligent

5    failure to observe the most basic safety precautions—would not establish the

6    requisite deliberate intention necessary for Plaintiff to bring suit against Defendants.

7    Birklid, 904 P.2d at 283.

8          Instead, to prevail, Plaintiff would be required to establish Defendants had

9    “actual knowledge” that his injury was “certain to occur and willfully disregarded

10   that knowledge.” Id. at 285 (emphasis added). Even construed with the utmost

11   liberality, nothing in the Complaint alleges as much. Plaintiff claims Defendants

12   had actual knowledge of the requirement that they furnish safety restraints, but not

13   that they had actual knowledge Plaintiff was certain to fall from the truck if he

14   climbed atop it without a harness. See ECF No. 1 at 2. Nothing in the Complaint,

15   nor in Plaintiff’s response to Defendants’ motion to dismiss, suggests this

16   deficiency could be cured by amendment—indeed, rather than seeking leave to

17   amend to plead additional facts, Plaintiff argued the existing Complaint is legally

18   sufficient. See ECF No. 16. Because the Court concludes it is not, and Plaintiff has

19   failed to articulate a cognizable legal theory, his Complaint must be dismissed. Fed.

20   R. Civ. P. 12(b)(6); Kwan, 854 F.3d at 1093.




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 6
          Case 4:20-cv-05039-SMJ   ECF No. 17   filed 07/13/20    PageID.63 Page 7 of 8




1                                     CONCLUSION

2            Because the allegations in Plaintiff’s Complaint allege no more than that

3    Defendants were grossly negligent in failing to provide him necessary safety

4    equipment resulting in his on-the-job injury, his claim is barred by the exclusive

5    remedy provisions of Washington’s IIA. As such, he is precluded from seeking

6    relief in this Court, and the Complaint must be dismissed.

7            Accordingly, IT IS HEREBY ORDERED:

8            1.    Defendants ORRCO and Oil Re-Refining Company’s Motion to

9                  Dismiss, ECF No. 7, is GRANTED.

10           2.    Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH

11                 PREJUDICE for failure to state a claim upon which relief may be

12                 granted.

13           3.    All pending motions are DENIED AS MOOT, and all scheduled

14                 hearings are STRICKEN.

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 7
       Case 4:20-cv-05039-SMJ         ECF No. 17   filed 07/13/20   PageID.64 Page 8 of 8




1          4.     The Clerk’s Office is directed to ENTER JUDGMENT in favor of

2                 Defendants and thereafter CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

4    provide copies to all counsel.

5          DATED this 13th day of July 2020.

6

7                       _________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 8
